Title: To George Washington from Henry Knox, 15 October 1793
From: Knox, Henry
To: Washington, George


          
            sir
            Boston 15 Octr 1793.
          
          since my arrival at this place which was on the 7th instant I have had the honor to
            receive your favor of the 25th ultimo. I propose to set out on my return on Monday the
            21st, and hope to be in the vicinity of the sorely afflicted city of Philadelphia on the
            or before the 1st of November. I have the honor to be sir with the most perfect respect
            and attachment Your Most obedient humble Servant
          
            H. Knox
          
        